UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7204


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NOE PINEDA-ALBARRON, a/k/a Primo,         a/k/a   Pedro   Martinez
Flores, a/k/a Noe Albarron-Pineda,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:10-cr-00029-NKM-1)


Submitted:   January 26, 2016             Decided:   February 1, 2016


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noe Pineda-Albarron, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Noe    Pineda-Albarron   appeals   the    district   court’s    order

denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion.               We

have     reviewed    the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       United States v. Pineda-Albarron, No. 3:10-cr-00029-NKM-

1 (W.D. Va. Apr. 10, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    AFFIRMED




                                     2